NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0148n.06

                                           No. 12-2535

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
UNITED STATES OF AMERICA,                         )                                Feb 21, 2014
                                                  )                            DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )     ON APPEAL FROM THE UNITED
                                                  )     STATES DISTRICT COURT FOR THE
                                                  )     EASTERN DISTRICT OF MICHIGAN
ROBERT C. DANIELS.                                )
                                                  )
       Defendant-Appellant.                       )


       Before: BOGGS and KETHLEDGE, Circuit Judges; and COLLIER, District Judge.*

       PER CURIAM. Robert Daniels, also known as “Motor City Mink,” ran a prostitution

ring in metro Detroit, recruiting and overseeing approximately 89 women and teenage girls. See

United States v. Daniels, 653 F.3d 399, 403–07 (6th Cir. 2011), cert. denied, 132 S. Ct. 1069

(2012). A jury convicted Daniels on eight counts of child pornography and child and adult

prostitution. See id. at 406. The district court varied below the guidelines range of life

imprisonment and sentenced Daniels to concurrent terms of 420 months of imprisonment on

Counts I, IV, and V. See id. at 403. Daniels appealed his conviction on five counts but did not

appeal his sentence. See id. On appeal, we reversed Daniels’s conviction on Count I, engaging

in a child exploitation enterprise, in violation of U.S.C. § 2252A(g)(2). See id. at 411–14. Our

prior opinion stated: “We AFFIRM Daniels’s conviction on Counts II–V, but REVERSE his

conviction on Count 1.” Id. at 415.

       *
        The Honorable Curtis L. Collier, United States District Judge for the Eastern District of
Tennessee, sitting by designation.


                                                 1
       The district court required the parties to brief whether it was required to resentence

Daniels based on our decision, and it appointed the federal public defender to represent Daniels.

Daniels requested resentencing. The district court denied resentencing on the ground that we did

not remand the case and that it, thus, lacked authority to resentence. Daniels now appeals the

district court’s order denying resentencing.

       A district court generally may not resentence a defendant, 18 U.S.C. § 3582(b), but it

may do so upon remand from a court of appeals. 28 U.S.C § 2106; see United States v. Ross,

245 F.3d 577, 585–86 (6th Cir. 2001). We did not remand. The district court correctly

determined that it lacked authority to resentence Daniels.

       Daniels also argues that the district court erred in not vacating the special assessment on

Count I based on our reversal of that conviction. Daniels did not raise this issue before the

district court. Our prior opinion sufficed to eliminate the $100 special assessment previously

imposed on Count I. Indeed, the district-court clerk has already reduced Daniels’s outstanding

special-assessment balance from $800 to $700 to reflect the reversal of Count I. Additionally,

there is no requirement that a district court engage in the formality of entering an amended

judgment under these circumstances.

       Accordingly, we AFFIRM the district-court order.




                                                 2